Cite as 2020 Ark. 199
                  SUPREME COURT OF ARKANSAS
                                        No.   CR-19-150


                                                  Opinion Delivered May   21, 2020
 MARK WILLIAMS
                                APPELLANT
                                                  PRO SE APPEAL FROM THE
 V.                                               CHICOT COUNTY CIRCUIT
                                                  COURT
 STATE OF ARKANSAS                                [NO. 09CR-07-60]
                                  APPELLEE
                                                  HONORABLE STEVEN R. PORCH,
                                                  JUDGE

                                                  AFFIRMED.


                               JOHN DAN KEMP, Chief Justice

          Appellant Mark Williams appeals an order of the Chicot County Circuit Court

dismissing his pro se petition for writ of habeas corpus. On appeal, he argues that his guilty-

plea hearing was held in Desha County and that the court in that county lacked jurisdiction

over him. Because Williams does not demonstrate clear error in the denial of relief, we

affirm.

                                              I. Facts

          On August 30, 2018, Williams filed the habeas petition in the Chicot County Circuit

Court challenging a 2008 judgment entered in that court that reflected Williams’s conviction

for rape. Williams was also incarcerated in Chicot County, and although the petition referred

to the statutes that codify Act 1780 of 2001 Acts of Arkansas, as amended by Act 2250 of

2005, and was filed in Williams’s criminal case, Williams identified no scientific evidence to

be subjected to testing. Instead, Williams alleged in the habeas petition that he had entered
his plea in Desha County and that the court in that county lacked jurisdiction to conduct

the plea hearing.

                                  II. Writ of Habeas Corpus

       Arkansas Code Annotated section 16-112-201 (Repl. 2016) provides that petitions

under Act 1780 are to be brought in the court in which the petitioner’s convictions were

entered, but any petition for writ of habeas corpus to effect the release of a prisoner, other

than one proceeding under Act 1780, is properly addressed to the circuit court in which the

prisoner is held in custody. Gardner v. Kelley, 2018 Ark. 300 (citing Dunahue v. Kelley, 2018
Ark. 4, 534 S.W.3d 140). Here, the petition was filed in the correct court for Williams’s claims

under Act 1780 and his claims pursuant to Arkansas Code Annotated sections 16-112-101

to -123 (Repl. 2016).

       A circuit court’s decision on a petition for writ of habeas corpus will be upheld unless

it is clearly erroneous. McArthur v. State, 2019 Ark. 220, 577 S.W.3d 385. A decision is

clearly erroneous when, although there is evidence to support it, the appellate court, after

reviewing the entire evidence, is left with the definite and firm conviction that a mistake

has been made. Id. It is not clear from the order denying relief whether the circuit court

treated the petition as one under Act 1780, one under Arkansas Code Annotated section

16-112-101, or one for both proceedings because the order simply states that the “Habeas

Corpus Petition is completely without merit.”

       Williams’s habeas petition identified no scientific evidence for testing that would

support a claim for relief under Act 1780, so the denial of the petition as one under the Act

was well supported. See Porter v. State, 2018 Ark. 22. A petitioner for a writ of habeas corpus

                                               2
who does not allege his or her actual innocence and proceed under Act 1780 must plead

either the facial invalidity of the judgment or the lack of jurisdiction by the circuit court

and make a showing, by affidavit or other evidence, of probable cause to believe that he or

she is being illegally detained. McArthur, 2019 Ark. 220, 577 S.W.3d 385.

       Williams alleged that a jurisdictional violation occurred because he entered his plea

in Desha County and not in Chicot County, where the crime was committed and the

judgment was entered. The State asserts in its brief that the circuit court correctly found

that Williams’s habeas claim is not meritorious, but the State also alleges that regardless of

whether the claim was meritorious, the denial of relief was justified because Williams failed

to demonstrate probable cause to issue the writ in that he did not attach a copy of the

judgment to his habeas petition. The State appears to assume that the circuit court treated

the petition as one under Arkansas Code Annotated sections 16-112-101 to -123 and

contends that the denial of the petition was justified because the judgment was not before

the circuit court when it considered the habeas petition. In his reply brief, Williams alleges

that the judgment was before the circuit court because it was entered of record in the

criminal proceedings and that a transcript of the plea proceedings was also included in

documents filed in the proceedings on his petition for writ of error coram nobis. Here, the

habeas petition was filed in Williams’s criminal case, and the circuit court could have

considered the existing record in making its decision.

       It is true that the writ cannot issue—even when the allegations in the petition

demonstrate a basis for the writ—until the presiding court makes a finding of probable cause.

Hobbs v. Hodge, 2015 Ark. 207, 461 S.W.3d 704. In addition, this court may address

                                              3
questions of subject-matter jurisdiction at any time. Rainer v. State, 2019 Ark. 42, 566
S.W.3d 462. This court is obliged to raise an issue of whether the circuit court’s order was

null and void because the actions taken were without jurisdiction. Friar v. State, 2018 Ark.
276; see also Hallman v. State, 2018 Ark. 336, 561 S.W.3d 305. Because Williams’s claims

present issues of local jurisdiction that may be waived and thus concern whether the

judgment was voidable rather than void, we need not consider whether the record before

this court should be supplemented. See Bell v. State, 2017 Ark. 231, at 5, 522 S.W.3d 788,

790 (citing Cantrell v. State, 2009 Ark. 456, 343 S.W.3d 591, for the proposition that

allegations based on trial error rather than a lack of authority must be raised in the circuit

court). Williams’s lack-of-jurisdiction claim, even with the documentation he contends

supports it, was not a meritorious one that would support issuance of the writ or trigger a

sua sponte review in this court.

       Claims that an offense was committed outside the territorial jurisdiction of a court

are cognizable in habeas proceedings. Conley v. Kelley, 2019 Ark. 23, 566 S.W.3d 116. In

Arkansas, jurisdiction is statutory. The applicable version of Arkansas Code Annotated

section 16-88-105 states that “[t]he local jurisdiction of circuit courts and justices’ courts

shall be of offenses committed within the respective counties in which they are held.” Ark.

Code Ann. § 16-88-105 (Repl. 2005). A circuit judge, however, has the authority to preside

over proceedings in any courtroom, in any county, within the judicial district for which that

judge was elected. Davis v. Reed, 316 Ark. 575, 873 S.W.2d 524 (1994); see also Lee v. State,

2017 Ark. 337, 532 S.W.3d 43. Venue may be waived by a defendant who voluntarily

participates with counsel in a guilty plea and sentencing; that is, a defendant may waive a

                                              4
venue objection in a criminal case within the territorial boundaries of the judicial district.

Davis, 316 Ark. 575, 873 S.W.2d 524.

       In his habeas petition, Williams made only a conclusory statement that the court in

Desha County did not have jurisdiction. He did not assert that the court’s location is outside

the judicial district, nor did he address whether he had waived venue. If the circuit court

had available to it the transcript of the plea hearing conducted in Desha County that

Williams includes in his brief, that document would not have supported his claim that the

court in Desha County lacked territorial jurisdiction. The transcript that Williams contends

was available shows that the plea proceedings were held in Desha County, which is in the

same judicial district as Chicot County, and it also indicates Williams willingly participated

and specifically waived his right to have the proceedings, which were clearly identified as a

Chicot County Circuit Court case, conducted in Chicot County.

       Venue is a question of local jurisdiction, not subject-matter jurisdiction and, unlike

true questions of subject-matter jurisdiction, may be waived. Id. Local jurisdiction deals with

where an offense is to be tried and not with whether the state lacks the basic authority to

apply its law to the events in question. See State v. Osborn, 345 Ark. 196, 45 S.W.3d 373

(2001). Williams’s petition, even when considered along with the documents he contends

support it, did not set out facts that would support a meritorious claim for relief, and the

circuit court’s findings to that effect were not clearly erroneous.

       Affirmed.

       Mark A. Williams, pro se appellant.

       Leslie Rutledge, Att’y Gen., by: Joseph Karl Luebke, Ass’t Att’y Gen., for appellee.

                                               5